ORDER
PER CURIAM.
We have reviewed the petition for review, stay motion, and response to the order to show case, including petitioner’s due process challenge. Although petitioner challenges the Immigration Judge’s finding that the children may not be petitioner’s, the Immigration Judge made the alternate holding that: “Assuming that they are [petitioner’s children], the Court finds that the petitioner, nevertheless, has not met her burden in establishing exceptional and extremely unusual hardship would result to those two children.” Therefore, even if we held in petitioner’s favor on her due process argument, she would still lose her petition for review.
Accordingly, we conclude that petitioner has failed to raise a colorable constitutional claim to invoke our jurisdiction over this petition for review under the REAL ID Act, Pub.L. No. 109-13, Div. B, 119 Stat. 231 (2005). See Torres-Aguilar v. INS, 246 F.3d 1267, 1271 (9th Cir.2001). We dismiss this petition for review for lack of jurisdiction because we lack jurisdiction to review the Immigration Judge’s discretionary determination that petitioner did not demonstrate that his removal would result in exceptional and extremely unusual hardship to a qualifying relative under 8 U.S.C. § 1229b(b)(l)(D). See 8 U.S.C. § 1252(a)(2)(B)(i); Martinez-Rosas v. Gonzales, 424 F.3d 926, 929-30 (9th Cir. 2005); Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003); Montero-Martinez v. Ashcroft, 277 F.3d 1137, 1144 (9th Cir.2002).
All other pending motions are denied as moot. The temporary stay of removal and voluntary departure confirmed by Ninth Circuit General Order 6.4(c) and Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), shall continue in effect until issuance of the mandate.
DISMISSED.